ORDER
On July 26, 1974, hearing was held on the application of appellee Kelly Schnebly filed July 19, 1974 (and on the appendix in another appeal). Lloyd Karr for appellees Schnebly; Don W. Burington and E. Eugene Davis for appellant Baker; Paul *741F. Ahlers for appellee Hospital; and David E. Funkhouser for appellees Joyce and Potter.
From the records it appears that the problem involved in the present application relates to the proper judgment to be rendered by the district court on remand, and that such problem is the subject of another appeal in this court, Appeal No. 2-57506, 221 N.W.2d 739.
By opinion this date in Appeal No. 2-57506, this court has disposed of the problem, and the instant application in Appeal No. 55408 is therefore moot.
It is therefore ordered:
The application, being moot, requires no ruling.